Appeal from a judgment of the Supreme Court at Special Term, entered June 21, 1978 in Albany County, which dismissed petitioner’s application in a proceeding pursuant to CPLR article 78, to annul a determination of the Commissioner of Education and to be reinstated to a full-time teaching position in the South Jefferson Central School District with all back pay and benefits. Judgment affirmed, without costs, on the opinion of Mr. Justice Hughes at Special Term. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.